DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-25 are pending.
All claims are rejected. 

Response to Arguments
Applicant’s amendments to claim 3 are not sufficient to overcome the rejection under 35 U.S.C. 112(b). 
The claim recites “determining an anticipated shadow based on the predetermined or threshold shadow profile indicative of the target anatomy”. The recitation of an “an anticipated shadow” is unclear as the limitation, read in light of the specification, appears to be “predicted from a profile of a target anatomy, e.g., spinous process”. That is, the invention appears to call for a reference or predetermined shadow with which the shadow profile is compared to ascertain some level of accuracy of the shadow profile. However, the disclosure does not appear to clearly establish how this reference or “anticipated shadow” is obtained and how it used in the similarity measuring step. 
Applicant remarks on page 10 of Applicant’s responses filed 10/29/2021 that Funka-Lea, et al, (US 20120243757) fails to teach determining, by the processor, a shadow profile based on the ultrasound data; wherein the shadow profile represents a location of a boundary between a shadow region and tissue; identifying, by a processor and based on the shadow profile, an anatomical landmark present in the imaged region, as Funka-Lea does not include a processor that calculates the shadow 
Examiner respectfully disagrees.
Paragraph 66 explains that delineation, that is, the shadow profile of the instant application, are indicative of a boundary between shadow regions and a blood vessel, stating that “Even if both vessels and shadows have dark pixels, their boundaries are not alike. A shadow usually exhibits a smooth loss of intensity whereas a vessel exhibits a sudden intensity drop due to a sudden density transition in the limb. Referring to FIG. 4, an edge score is computed at step 44, and a computation according to an embodiment of the invention may be performed in two steps”. The delineation is not performed manually as purported by the argument, but rather, Funka-Lea includes various computational steps, as stated in paragraph 26 including “calculating a maximum edge score by detecting edges in the at least one part of the image and assigning each pixel in the at least one part a maximum gradient of the at least one part, forming for each pixel in the at least one part a vector n a feature space defined by its dark regions score, radial extent score, and maximum edge score, and classifying each pixel in the at least one part of the image as either a bright usable pixel, a dark usable pixel, or a dark-unusable pixel based on its feature vector, where a usable region includes the bright usable pixels and the dark usable pixels, and a unusable region contains dark unusable pixels”. 
Therefore Funka-Lea teaches the limitation in question and the claims stand rejected. 

Withdrawn Objections
The objections to the claims, drawings and specification have been withdrawn pursuant of applicant's amendments filed on 10/29/2021. 

Withdrawn Rejections
Pursuant of applicant's amendments filed on 10/29/2021, rejections made to claims 1-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 recites “comparing the feature in the shadow profile and the second feature in the shadow profile”. The limitation should be amended to recite -- comparing the feature and the second feature in the shadow profile--
Appropriate correction is required.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 5, 8-14, 17, 19-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Funka-Lea, et al, US 20120243757, hereafter referred to as “Funka-Lea”, in view of Mauldin, et al., US 20140046186, hereafter referred to as “Mauldin”.

Regarding claim 1, Funka-Lea teaches a method (see paragraphs 20-21 for the algorithm combining texture and geometric classifications to dark regions within an image for identifying internal landmarks), comprising: 
obtaining, by a processor (CPU 262 of fig. 26 and paragraph 84), ultrasound data generated based on one or more ultrasound signals from an imaged region of a subject (see paragraph 5); 
determining, by the processor, a shadow profile based on the ultrasound data (see figs. 3(a)-3(d) and paragraph 14-15 for the delineation of an outline or shape of the dark regions); 
wherein the shadow profile represents a location of a boundary between a shadow region and tissue (paragraph 66 explains that delineation, that is, the shadow profile of the instant application, are indicative of a boundary between shadow regions and a blood vessel, stating that “Even if both vessels and shadows have dark pixels, their boundaries are not alike. A shadow usually exhibits a smooth loss of intensity whereas a vessel exhibits a sudden intensity drop due to a sudden density transition in the limb. Referring to FIG. 4, an edge score is computed at step 44, and a computation according to an embodiment of the invention may be performed in two steps”); 
identifying, by a processor and based on the shadow profile, an anatomical landmark present in the imaged region (see figs. 3(a)-3(d) and paragraphs 63 which explains the use of outline of the dark regions within an image to identify internal landmarks such as vessels); 
generating, by the processor and based on the shadow profile, a classification of the anatomical landmark (i.e., whether the shadow profile is one of a vessel or signal loss) (see paragraph 21 which explains that the properties of the dark regions are used to determine whether the dark regions are produced by vessels or are a product of signal loss); 
displaying, on a display (display 26 and paragraph 84) of a ultrasound imager (computer system 261 of fig. 26 and paragraph 84), a composite image based on the ultrasound data and based on the classification of the anatomical landmark (see fig. 10 and paragraph 73 for the displayed image of shadow areas indicative of the vessels).
Funka-Lea does not explicitly include that the ultrasound system is handheld. 
However, Mauldin teaches a bone surface imaging ultrasound system (see figs. 1-2), where the system is taught to be hand-held (see paragraph 43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Funka-Lea’s ultrasound system as Mauldin’s hand-held imaging system which provides a safe, portable and low cost means for imaging a region of interest. See paragraph 52 of Mauldin. 

Regarding claim 5, Funka-Lea in view of Mauldin teaches all the limitations of claim 1 above. 
Funka-Lea further teaches wherein said identifying, based on the shadow profile, an anatomical landmark present in the imaged region comprises: 
identifying a feature (dark region size in paragraph 62) in the shadow profile in the shadow profile (see paragraphs 63 and 63 teaches the calculation of a dark region size corresponding to a shadow region of the anatomical feature, in this instance, the vessel); and classifying the landmark in the shadow profile as a specific anatomical landmark (see paragraphs 63-65 for the use of the size scores for determining the presence of a vessel. The feature may comprise an intensity/brightness of the pixel corresponding to the shadow of the vessel).


Funka-Lea further teaches identifying a second feature  (edge of dark region in paragraph 66) in the shadow profile (see paragraph 66 explains extracting edge of the dark region as another feature for assess the delineated region of interest); and comparing the feature in the shadow profile and the second feature in the shadow profile (paragraphs 75-76 indicate that a classifying step based on features, such as dark region size and edge are used to characterize the anatomy in the region of interest and hence by determining if the region contains useful bright, non-useful dark, and useful dark regions, as shown in fig. 12, a comparison of the features such as dark region and edge is made for that specific region of interest).

Regarding claim 9, Funka-Lea in view of Mauldin teaches all the limitations of claim 8 above. 
Funka-Lea further teaches wherein the comparing the landmark in the shadow profile and the second landmark in the shadow profile comprises: 
determining a metric (see paragraph 63 for the determination of a value of the region size by stating “Dark Region Score feature for each pixel value can be defined as being inversely proportional to the size of the region to which it belongs”) for the landmark in the shadow profile (see paragraph 63 for the size score and paragraph 65 for the radial extent score for the liver in fig. 15); 
determining a metric for the second landmark in the shadow profile (see paragraph 63 for the size score and paragraph 65 for the radial extent score for the ribs in fig. 18); and 
comparing the metric for the landmark in the shadow profile and the metric for the second landmark in the shadow profile (paragraphs 75-76 indicate that a classifying step based on features, such as dark region size and edge scores are used to characterize the anatomy in the region of interest and hence by determining if the region contains useful bright, non-useful dark, and useful dark regions, as shown in fig. 12, a comparison of the features such as dark region and edge is made for that specific region of interest. See figs. 15 and 18 and paragraph 82).

Regarding claim 10, Funka-Lea in view of Mauldin teaches all the limitations of claim 9 above. 
wherein the comparing the metric for the landmark in the shadow profile and the metric for the second landmark in the shadow profile comprises: 
determining a difference of the metric for the landmark in the shadow profile and the metric for the second landmark in the shadow profile (see the differences in the label values of fig. 15 of the liver compared to the label values of fig. 18 of the rib. Also see paragraphs 75-76 which discuss the classifying scheme for the different anatomical regions. Here the differences in the different regions are obtained in the classifying steps that obtains the different dark region scores and the different values for the edge scores).

Regarding claim 11, Funka-Lea in view of Mauldin teaches all the limitations of claim 9 above. 
Funka-Lea further teaches wherein the comparing the metric for the landmark in the shadow profile and the metric for the second landmark in the shadow profile comprises: 
determining a ratio of the metric for the landmark in the shadow profile and the metric for the second landmark in the shadow profile (see paragraph 69 which includes calculation of local intensity scores (metric) and a local variance score which so while Funka-Lea does not specifically mention a ratio of the intensities, a variance of the local intensities as a means of determining features of an anatomical object within the region of interest, as Funka-Lea teaches would be a simple substitution to one of ordinary skill in the art. See MPEP 2143(I)(B)).

Regarding claim 12, a system (computer system 261 of fig. 26 and paragraph 84) comprising: 
CPU 262 of fig. 26 and paragraph 84) configured to perform: 
obtaining ultrasound data generated based on one or more ultrasound signals from an imaged region of a subject  (see figs. 3(a)-3(d) and paragraph 14-15 for the delineation of an outline or shape of the dark regions); 
determining a shadow profile based on the ultrasound data (see figs. 3(a)-3(d) and paragraphs 63 which explains the use of outline of the dark regions within an image to identify internal landmarks such as bones or lesions); 
wherein the shadow profile represents the location of a boundary between a shadow region and tissue  (paragraph 66 explains that delineation, that is, the shadow profile of the instant application, are indicative of a boundary between shadow regions and a blood vessel, stating that “Even if both vessels and shadows have dark pixels, their boundaries are not alike. A shadow usually exhibits a smooth loss of intensity whereas a vessel exhibits a sudden intensity drop due to a sudden density transition in the limb. Referring to FIG. 4, an edge score is computed at step 44, and a computation according to an embodiment of the invention may be performed in two steps”);
identifying, based on the shadow profile, an anatomical landmark present in the imaged region(see figs. 3(a)-3(d) and paragraphs 14-15 which explains the use of dark regions within an image to identify internal landmarks such as vessels or signal loss); and 
generating, based on the shadow profile, a classification of the anatomical landmark (see paragraph 21 which explains that the properties of the dark regions are used to determine whether the dark regions are produced by vessels or are a product of signal loss); and 
an ultrasound imager (computer system 261 of fig. 26 and paragraph 84 with display 26) to display a composite image based on the ultrasound data and based on the classification of the see fig. 10 and paragraph 73 for the displayed image of shadow areas indicative of the vessels).
Funka-Lea does not explicitly include that the ultrasound system is handheld. 
However, Mauldin teaches a bone surface imaging ultrasound system (see figs. 1-2), where the system is taught to be hand-held (see paragraph 43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Funka-Lea’s ultrasound system as Mauldin’s hand-held imaging system which provides a safe, portable and low cost means for imaging a region of interest. See paragraph 52 of Mauldin. 

Regarding claim 13, Funka-Lea in view of Mauldin teaches all the limitations of claim 12 above. 
Funka-Lea further teaches wherein said identifying, based on the shadow profile, an anatomical landmark present in the imaged region comprises: 
filtering the shadow profile (see paragraph 60 for the filtering step); and identifying, based on the filtered shadow profile, an anatomical landmark present in the imaged region (see paragraph 62 and paragraph 63 for the dark region size determination step to determine presence of a vessel).

Regarding claim 14, Funka-Lea in view of Mauldin teaches all the limitations of claim 12 above. wherein said determining, by a processor, a shadow profile based  on the ultrasound data comprises: 
determining, shadow intensity data based  on the ultrasound data (see paragraphs 20-21); and 
determining a shadow profile based  on non-linear processing of the shadow intensity data (see paragraph 77-78 for the non-linear Support Vector Machine classifier).

Regarding claim 17, Funka-Lea in view of Mauldin teaches all the limitations of claim 12 above. 

identifying a landmark in the shadow profile (see paragraph 60 for the determination of the dark region prior to determining of its size landmark length and edge scores in paragraph 62); and classifying the landmark in the shadow profile as a specific anatomical landmark (see paragraphs 63-65 for the use of the size scores for determining the presence of a vessel).

Regarding claim 19, Funka-Lea teaches at least one non-transitory computer readable storage medium storing processor-executable instructions (see paragraph 83 for the computer readable program storage device and software stored on it) that, when executed by at least one processor, result in a method comprising: using at least one computer hardware processor (CPU 262 of fig. 26 and paragraph 84) to perform: 
obtaining ultrasound data generated based, on one or more ultrasound signals from an imaged region of a subject  (see paragraph 5); 
determining a shadow profile based  on the ultrasound data(see figs. 3(a)-3(d) and paragraph 14-15 for the delineation of an outline or shape of the dark regions); 
wherein the shadow profile represents the location of a boundary between a shadow region and tissue (paragraph 66 explains that delineation, that is, the shadow profile of the instant application, are indicative of a boundary between shadow regions and a blood vessel, stating that “Even if both vessels and shadows have dark pixels, their boundaries are not alike. A shadow usually exhibits a smooth loss of intensity whereas a vessel exhibits a sudden intensity drop due to a sudden density transition in the limb. Referring to FIG. 4, an edge score is computed at step 44, and a computation according to an embodiment of the invention may be performed in two steps”);
see figs. 3(a)-3(d) and paragraphs 63 which explains the use of outline of the dark regions within an image to identify internal landmarks such as vessels); 
generating, based  on the shadow profile, a classification of the anatomical landmark(see paragraph 21 which explains that the properties of the dark regions are used to determine whether the dark regions are produced by vessels or are a product of signal loss); 
displaying, on a display (display 26 and paragraph 84) of a ultrasound imager (computer system 261 of fig. 26 and paragraph 84), a composite image based  on the ultrasound data and based  on the classification of the anatomical landmark (see fig. 10 and paragraph 73 for the displayed image of shadow areas indicative of the vessels).
Funka-Lea does not explicitly include that the ultrasound system is handheld. 
However, Mauldin teaches a bone surface imaging ultrasound system (see figs. 1-2), where the system is taught to be hand-held (see paragraph 43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Funka-Lea’s ultrasound system as Mauldin’s hand-held imaging system which provides a safe, portable and low cost means for imaging a region of interest. See paragraph 52 of Mauldin. 

Regarding claim 20, Funka-Lea in view of Mauldin teaches all the limitations of claim 19 above.
Funka-Lea further teaches wherein said identifying, based on the shadow profile, an anatomical landmark present in the imaged region comprises: filtering the shadow profile (see paragraph 60 for the filtering step);
performing non-linear processing on the filtered shadow profile (see paragraph 77-78 for the non-linear Support Vector Machine classifier); and identifying, based  on the non-linearly processed see figs. 15 and 18 and paragraphs 79 and 82 for the identification of various organs as a result).

Regarding claim 21, Funka-Lea in view of Mauldin teaches all the limitations of claim 19 above.
Funka-Lea further teaches wherein said determining, by a processor, a shadow profile based on the ultrasound data comprises: determining, shadow intensity data based on the ultrasound data (see paragraphs 20-21); and 
determining a shadow profile based  on non-linear processing of the shadow intensity data (see paragraph 77-78 for the non-linear Support Vector Machine classifier).

Regarding claim 24, Funka-Lea in view of Mauldin teaches all the limitations of claim 19 above.
Funka-Lea further teaches wherein said identifying, based on the shadow profile, an anatomical landmark present in the imaged region comprises: 
identifying a landmark in the shadow profile (see paragraph 60 for the determination of the dark region prior to determining of its size landmark length and edge scores in paragraph 62); and classifying the landmark in the shadow profile as a specific anatomical landmark (see paragraphs 63-65 for the use of the size scores for determining the presence of a vessel).

Claims 3-4, 6, 15-16, 18, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Funka-Lea in view of Mauldin, as applied to claims 1, 12 and 19 respectively above, and further in view of Goto, Y., US 20030179915, hereafter referred to as “Goto”. 

Regarding claim 3, Funka-Lea in view of Mauldin teaches all the limitations of claim 1 above. 

receiving information indicative of a target anatomy (paragraph 63 states “a vessel is usually a confined shape, although its size is variable. Consideration of the size of a dark connected region can thus be indicative of the likelihood of a shape being a vessel” and therefore a known shape information indicative of the vessel is provided); 
Funka-Lea in view of Mauldin does not teach determining an anticipated shadow based on the information indicative of the target anatomy; determining a measure of similarity between the shadow profile and the anticipated shadow; and identifying, based on the measure of similarity between the shadow profile and the anticipated shadow, an anatomical landmark present in the imaged region.
However, Goto teaches a shadow detection process (see fig. 10) determining an anticipated shadow based  on the information indicative of the target anatomy (see predetermined size of a shadow (step S41 and paragraphs 143-144) of an candidate anatomy (“a shadow such as a cancer, a blood vessel, a cross section of a blood vessel, a cross section of a bronchus and the like are photographed together” in paragraph 152) ); determining a measure of similarity between the shadow profile and the anticipated shadow (steps S41, S44 and S46 in in fig. 10 and paragraphs 144, 147 and 149 for the comparison step); and identifying, based  on the measure of similarity between the shadow profile and the anticipated shadow, an anatomical landmark present in the imaged region (see steps S74 and S76 of fig. 11 and paragraphs 156 and 158. States that “The decision making subroutines E1 and F1 are processing for determining whether a shadow is a shadow corresponding to a blood vessel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Funka-Lea’s method to include Goto’s step of using a predetermined size of a shadow to identify the organ of interest aimed at reducing computing time and while also effectively improving the detection process. See paragraphs 4-5 of Goto. 

Regarding claim 4, Funka-Lea in view of Mauldin teaches all the limitations of claim 1 above. 
Funka-Lea further teaches wherein said identifying, based on the shadow profile, an anatomical landmark present in the imaged region comprises: receiving information indicative of a target anatomy (paragraph 63 states “a vessel is usually a confined shape, although its size is variable. Consideration of the size of a dark connected region can thus be indicative of the likelihood of a shape being a vessel” and therefore a known shape information indicative of the vessel is provided); 
Funka-Lea in view of Mauldin fails to teach determining an anticipated shadow based on the information indicative of the target anatomy; and 
identifying, based  on the shadow profile and the anticipated shadow, an anatomical landmark present in the imaged region.
However, Goto teaches determining an anticipated shadow based  on the information indicative of the target anatomy (see predetermined size of a shadow (step S41 and paragraphs 143-144) of an candidate anatomy (“a shadow such as a cancer, a blood vessel, a cross section of a blood vessel, a cross section of a bronchus and the like are photographed together” in paragraph 152) ); and identifying, based  on the shadow profile and the anticipated shadow, an anatomical landmark present in the imaged region (see steps S74 and S76 of fig. 11 and paragraphs 156 and 158. “The decision making subroutines E1 and F1 are processing for determining whether a shadow is a shadow corresponding to a blood vessel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Funka-Lea’s method to include Goto’s step of using a predetermined size of a shadow to identify the organ of interest aimed at reducing computing time and while also effectively improving the detection process. See paragraphs 4-5 of Goto. 


Funka-Lea in view of Mauldin does not teach wherein said identified landmark in the shadow profile is a peak in the shadow profile; and 
wherein said classifying the landmark as a specific anatomical landmark comprises: classifying the peak in the shadow profile as a specific anatomical landmark.
However, Goto teaches wherein said identified landmark in the shadow profile is a peak in the shadow profile (see paragraph 198 for the use of a peak in shadow density distribution to determine a vicinity of a center of the shadow indicative of a blood vessel); and 
wherein said classifying the landmark as a specific anatomical landmark comprises: classifying the peak in the shadow profile as a specific anatomical landmark (see paragraph 231).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Funka-Lea’s method, as modified by Mauldin, to include Goto’s step of using a peak in shadow distribution to identify a vessel or organ of interest aimed at reducing computing time and while also effectively improving the detection process. See paragraphs 4-5 of Goto. 

Regarding claim 15, Funka-Lea in view of Mauldin teaches all the limitations of claim 14 above. wherein said identifying, based  on the shadow profile, an anatomical landmark present in the imaged region comprises: 
receiving information indicative of a target anatomy (paragraph 63 states “a vessel is usually a confined shape, although its size is variable. Consideration of the size of a dark connected region can thus be indicative of the likelihood of a shape being a vessel” and therefore a known shape information indicative of the vessel is provided); 
Funka-Lea in view of Mauldin does not teach determining an anticipated shadow based on the information indicative of the target anatomy; determining a measure of similarity between the shadow 
However, Goto teaches a shadow detection process (see fig. 10) determining an anticipated shadow based  on the information indicative of the target anatomy (see predetermined size of a shadow (step S41 and paragraphs 143-144) of an candidate anatomy (“a shadow such as a cancer, a blood vessel, a cross section of a blood vessel, a cross section of a bronchus and the like are photographed together” in paragraph 152) ); determining a measure of similarity between the shadow profile and the anticipated shadow (steps S41, S44 and S46 in in fig. 10 and paragraphs 144, 147 and 149 for the comparison step); and identifying, based  on the measure of similarity between the shadow profile and the anticipated shadow, an anatomical landmark present in the imaged region (see steps S74 and S76 of fig. 11 and paragraphs 156 and 158).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Funka-Lea’s method to include Goto’s step of using a predetermined size of a shadow to identify the organ of interest aimed at reducing computing time and while also effectively improving the detection process. See paragraphs 4-5 of Goto. 

Regarding claim 16, Funka-Lea in view of Mauldin teaches all the limitations of claim 12 above. 
 Funka-Lea further teaches wherein said identifying, based on the shadow profile, an anatomical landmark present in the imaged region comprises: receiving information indicative of a target anatomy (paragraph 63 states “a vessel is usually a confined shape, although its size is variable. Consideration of the size of a dark connected region can thus be indicative of the likelihood of a shape being a vessel” and therefore a known shape information indicative of the vessel is provided); 
Funka-Lea in view of Mauldin fails to teach determining an anticipated shadow based on the information indicative of the target anatomy; and 

However, Goto teaches determining an anticipated shadow based  on the information indicative of the target anatomy (see predetermined size of a shadow (step S41 and paragraphs 143-144) of an candidate anatomy (“a shadow such as a cancer, a blood vessel, a cross section of a blood vessel, a cross section of a bronchus and the like are photographed together” in paragraph 152) ); and identifying, based  on the shadow profile and the anticipated shadow, an anatomical landmark present in the imaged region (see steps S74 and S76 of fig. 11 and paragraphs 156 and 158).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Funka-Lea’s method to include Goto’s step of using a predetermined size of a shadow to identify the organ of interest aimed at reducing computing time and while also effectively improving the detection process. See paragraphs 4-5 of Goto. 

Regarding claim 18, Funka-Lea in view of Mauldin teaches all the limitations of claim 17 above. 
Funka-Lea in view of Mauldin does not teach wherein said identified landmark in the shadow profile is a peak in the shadow profile; and 
wherein said classifying the landmark as a specific anatomical landmark comprises: classifying the peak in the shadow profile as a specific anatomical landmark.
However, Goto teaches wherein said identified landmark in the shadow profile is a peak in the shadow profile (see paragraph 198 for the use of a peak in shadow density distribution to determine a vicinity of a center of the shadow indicative of a blood vessel); and 
wherein said classifying the landmark as a specific anatomical landmark comprises: classifying the peak in the shadow profile as a specific anatomical landmark (see paragraph 231).


Regarding claim 22, Funka-Lea in view of Mauldin teaches all the limitations of claim 21 above.
Funka-Lea further teaches wherein said identifying, based on the shadow profile, an anatomical landmark present in the imaged region comprises: 
receiving information indicative of a target anatomy (paragraph 63 states “a vessel is usually a confined shape, although its size is variable. Consideration of the size of a dark connected region can thus be indicative of the likelihood of a shape being a vessel” and therefore a known shape information indicative of the vessel is provided); 
Funka-Lea in view of Mauldin does not teach determining an anticipated shadow based on the information indicative of the target anatomy; determining a measure of similarity between the shadow profile and the anticipated shadow; and identifying, based on the measure of similarity between the shadow profile and the anticipated shadow, an anatomical landmark present in the imaged region.
However, Goto teaches a shadow detection process (see fig. 10) determining an anticipated shadow based  on the information indicative of the target anatomy (see predetermined size of a shadow (step S41 and paragraphs 143-144) of an candidate anatomy (“a shadow such as a cancer, a blood vessel, a cross section of a blood vessel, a cross section of a bronchus and the like are photographed together” in paragraph 152) ); determining a measure of similarity between the shadow profile and the anticipated shadow (steps S41, S44 and S46 in in fig. 10 and paragraphs 144, 147 and 149 for the comparison step); and identifying, based  on the measure of similarity between the shadow see steps S74 and S76 of fig. 11 and paragraphs 156 and 158).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Funka-Lea’s method to include Goto’s step of using a predetermined size of a shadow to identify the organ of interest aimed at reducing computing time and while also effectively improving the detection process. See paragraphs 4-5 of Goto. 

Regarding claim 23, Funka-Lea in view of Mauldin teaches all the limitations of claim 21 above.
Funka-Lea further teaches wherein said identifying, based on the shadow profile, an anatomical landmark present in the imaged region comprises: receiving information indicative of a target anatomy (paragraph 63 states “a vessel is usually a confined shape, although its size is variable. Consideration of the size of a dark connected region can thus be indicative of the likelihood of a shape being a vessel” and therefore a known shape information indicative of the vessel is provided); 
Funka-Lea in view of Mauldin fails to teach determining an anticipated shadow based on the information indicative of the target anatomy; and 
identifying, based  on the shadow profile and the anticipated shadow, an anatomical landmark present in the imaged region.
However, Goto teaches determining an anticipated shadow based  on the information indicative of the target anatomy (see predetermined size of a shadow (step S41 and paragraphs 143-144) of an candidate anatomy (“a shadow such as a cancer, a blood vessel, a cross section of a blood vessel, a cross section of a bronchus and the like are photographed together” in paragraph 152) ); and identifying, based  on the shadow profile and the anticipated shadow, an anatomical landmark present in the imaged region (see steps S74 and S76 of fig. 11 and paragraphs 156 and 158).


Regarding claim 25, Funka-Lea in view of Mauldin teaches all the limitations of claim 19 above.
Funka-Lea in view of Mauldin does not teach wherein said identified landmark in the shadow profile is a peak in the shadow profile; and 
wherein said classifying the landmark as a specific anatomical landmark comprises: classifying the peak in the shadow profile as a specific anatomical landmark.
However, Goto teaches wherein said identified landmark in the shadow profile is a peak in the shadow profile (see paragraph 198 for the use of a peak in shadow density distribution to determine a vicinity of a center of the shadow indicative of a blood vessel); and 
wherein said classifying the landmark as a specific anatomical landmark comprises: classifying the peak in the shadow profile as a specific anatomical landmark (see paragraph 231).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Funka-Lea’s method, as modified by Mauldin, to include Goto’s step of using a peak in shadow distribution to identify a vessel or organ of interest aimed at reducing computing time and while also effectively improving the detection process. See paragraphs 4-5 of Goto. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Funka-Lea in view of Mauldin, as applied to claim 1 above, and further in view of Chin et al., “Ultrasonography of the Adult Thoracic and Lumbar Spine for Central Neuraxial blockade”, Anesthesiology, Vol. 114, No 6. June 2011, pp. 1459-1485, hereafter referred to as “Chin”.

Regarding claim 7, Funka-Lea in view of Mauldin teaches all the limitations of claim 5 above. 
Funka-Lea in view of Mauldin does not teach wherein the specific anatomical landmark is a midline.
However Chin teaches an ultrasound imaging of the spine (see third paragraph under “Abstract” on page 1459) including using acoustic shadowing to identify spinal landmarks (see first paragraph under “Ultrasonographic Views of the Spine” on page 1461) wherein the specific anatomical landmark is a midline (see sections 4 and 5 of page 1565 for the imaging and characterization of the spinous process along the midline).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Funka-Lea’s method, as modified by Mauldin, for application to imaging and characterizing spinous process along the midline, the way Chin does to provide greater outcomes of anatomic landmark identification for patients with difficult surface anatomic landmarks. See abstract of Chin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793